Citation Nr: 1531040	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  13-08 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a thoracic spine disability.


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and V.E.


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran and his son, V.E., testified before a Decision Review Officer at a RO hearing in October 2013.  The Veteran testified before the undersigned Veterans Law Judge at an April 2015 Travel Board hearing.  Transcripts of these hearings are of record.  The Veteran was assisted at the hearings by an accredited representative, and he was asked questions that would substantiate the claim such as the nature of the in-service incidents, where he had received medical treatment, and whether any doctors had opined as to the etiology of his condition. 

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals VA treatment records dated through March 2013, which were considered by the RO.


FINDING OF FACT

The evidence does not demonstrate that the Veteran's currently diagnosed thoracic spinal disc disease is etiologically related to his active duty service.  


CONCLUSION OF LAW

The criteria to establish service connection for a thoracic spine disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by a May 2011 letter. 

The Board concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent a VA examination in June 2011, with subsequent addendum opinions provided in October 2012 and February 2013.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Degenerative disc disease is not a chronic disease listed among the chronic diseases entitled to presumptive service connection. 

The Veteran contends that his current thoracic spine disability began during his active military service.  He asserts that while stationed on an U.S. Air Force base in Libya, he served as a security policeman guarding aircraft and the main entrance to military bases.  The Veteran said that his duties as a security policeman required him to stand for long periods of time on hard surfaces and carry heavy equipment.  See May 2011 statement and March 2013 VA Form 9.  The Veteran explained that in 1964, while on duty at a bomb storage area, which was located twenty miles away from the base, he fell into a foxhole.  See October 2013 RO hearing transcript.  A fellow serviceman, D.W, who had relieved him from duty that day, observed the Veteran falling into the unmarked foxhole.  D.W. also recalled that the Veteran had complained of back pain and received treatment for his pain at the base hospital.  See January 2013 statement.  The Veteran also described having back problems following a minor car accident towards the end of his period of service.  See March 2013 VA Form 9.  Since 1964, the Veteran said he has had continued back problems that have never resolved.  Id.  

At an October 2013 RO hearing, the Veteran testified that upon returning from serving in North Africa, he worked as a gate guard in Nebraska where he was permitted to use a chair while on duty until someone approached the gate.  He said his back would flare-up when he stood for long periods of time.  The Veteran explained that medical care was not readily available, but he received pain medication as treatment.  When the Veteran left the military, he worked at a grocery store as an assistant manager for 13 or 14 years.  He did not perform manual labor.  He walked around and wrote schedules.  The Veteran explained that during this time, he did not have back problems, because he did not do anything that put any "extra stress" on his back.  Years later, when he began working in the fast food industry, the Veteran said he had back problems, because his work required him to remain standing and float around.  He said that his back problems were so debilitating that he could barely make it home at night.  When he was 40 years old, the Veteran said his doctor told him that he had "some old damage to [his] back."

The Veteran's DD Form 214 reflects that his military occupational specialty was as an Air Policeman.  

Service treatment records from 1962 to 1966 reflect two complaints and treatment for back pain.  A January 1964 service treatment record documents that the Veteran had a history of lumbosacral pain after prolonged standing.  An objective evaluation, including an x-ray, was negative.  He was prescribed physical therapy for his low back.  The Veteran had a provisional diagnosis for chronic lumbosacral syndrome.  An October 1965 hospital record reflects that in the previous week, the Veteran had been in a car accident and he was requesting an examination of his back.  The Veteran explained that eight days ago, his car was side-swiped by a tractor trailer and he was only seeking an evaluation at the request of his insurance company.  He reported no problems.  The examiner advised him to go to regular sick call.  At his August 1966 separation examination, the Veteran's clinical evaluation results were normal.  

Private treatment records reflect the earliest documented medical evidence in the record for the Veteran's back.  A December 2004 chest x-ray showed that the Veteran had degenerative bony changes seen in the thoracic spine.  An August 2005 x-ray report revealed mild degenerative changes in the lumbar spine and moderately severe degenerative changes in the mid thoracic spine.  An August 2005 CT report showed moderate degenerative facet changes of the L4-L5 and L5-S1.  In March 2007, the Veteran underwent an interlaminar lumbar epidural steroid injection procedure.  He was diagnosed with lumbar radiculalgia and severe spinal stenosis.  See March 2007 private operative report.  

A February 2011 private treatment record documents that the Veteran had been experiencing pain in the upper back for the past few months.  He had undergone gastrointestinal, respiratory and stress tests which were negative.  The private treating physician noted that a previous x-ray report (June 2007 x-ray report) showed a degenerative change in the thoracic spine with diffuse idiopathic skeletal hyperostosis (DISH) seen.  The private treating physician noted that such findings could be part of a musculoskeletal issue associated with his diabetes.  A February 2011 radiology report found multilevel degenerative disk disease and diffuse hypertropic changes of the mid-to-lower thoracic spine.  

A June 2011 private hospital admission record reflects that the Veteran recently had a bad fall, was seen in the emergency room and then discharged.  He was presently complaining of uncontrolled back pain.  A chest x-ray revealed that the Veteran had a compression fracture at L1, which was believed to be the source of his pain.  

The Veteran submitted a June 2013 statement from his private treating physician, Dr. C.A., discussing the Veteran's current back disability.  Dr. C.A. stated that he had treated the Veteran from June 2011 to October 2011.  An MRI scan (June 2011 MRI report) of the Veteran's lumbar spine showed that he had a grade 1 spondylolisthesis at L5 on S1 with multilevel lumbar spinal stenosis.  No etiology opinion was provided.  

The Veteran was afforded a VA examination for his thoracolumbar spine in June 2011.  The Veteran reported his in-service history of back problems, including his auto accident and his post-service occupational history.  The VA examiner noted that the physical examination was limited due to the Veteran's overall debility and moderate to severe back pains.  Upon objective evaluation, the Veteran was diagnosed with thoracic spine disc disease.  Finding that the Veteran's in-service auto accident occurred while the tractor trailer was traveling at a low speed and the Veteran's vehicle was stopped, the VA examiner found that the Veteran did not appear to have a severe back injury.  The VA examiner noted that there were only two in-service entries of back pain, which did not appear to be severe.  Concluding that the Veteran's current thoracic spine disability was less likely than not related to service, the VA examiner found that those two isolated in-service entries from almost 50 years ago were unlikely the cause of the Veteran's current back pain.  The VA examiner also found no evidence of aggravation.  

In an October 2012 VA addendum opinion, the June 2011 VA examiner, upon reviewing newly received private treatment records, concluded that his previous medical opinion had not changed.  The June 2011 VA examiner found that the earliest medical evidence was from 2005, that most of the Veteran's discomfort began towards the end of 2010 and into 2011, and that there were too many years following the Veteran's claimed in-service auto accident where he went without healthcare or complaints for his back.  

In a February 2013 VA addendum opinion, the June 2011 VA examiner considered the January 2013 statement of D.W., the January 2013 statement of Dr. C.A., and the Veteran's reported in-service fall into a trench.  The June 2011 VA examiner found that the new evidence did not provide any evidence that the Veteran's current thoracic spinal disc disease was related to service, including the Veteran's claimed fall into a trench.  The natural progression of the disease with age was found to be more likely the factor.  

As an initial matter, the Board finds that the Veteran's report of falling into a foxhole during service causing him to experience back pain appears to be credible based on the lay evidence and it appears to be consistent with the circumstances of his service.  

Furthermore, the Board finds that the Veteran is competent to report the onset of his back pain and the frequency of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran does not have the requisite specialized knowledge and training to provide an opinion as to the etiology of his current thoracic spinal disc disease.  

Indeed, the Veteran contends that he had continuous back pain since his discharge; however, at his October 2013 RO hearing, the Veteran testified that he did not experience back problems for about 14 years while working with the grocery business as his duties did not put extra stress on his back.  Notably, he reported that years later, he had back problems while working at fast food restaurants.  Therefore, as the Veteran had provided inconsistent statements about the persistent nature of his back symptoms, the Board finds such statements not credible.  

As the evidence demonstrates that the Veteran has a current thoracic spine disability and an in-service back injury, the Board must address whether the evidence shows that the Veteran's currently diagnosed thoracic spinal disc disease is etiologically related to his active duty service.  

The Board finds that the most probative evidence of record is the June 2011 VA examiner's opinions.  Based on a complete review of the Veteran's claims file, including his lay statements and medical records, and an objective evaluation, the June 2011 VA examiner concluded that the Veteran's thoracic spine disability was not related to any incident of his active duty service.  The June 2011 VA examiner found significant that the Veteran's in-service treatment records did not show a severe back injury and that the Veteran went for many years without complaining or seeking treatment for his back pain.  Moreover, the June 2011 VA examiner found that the Veteran's thoracic spine disability was more likely a factor of age than his active duty service.  

In sum, the Veteran is not entitled to service connection for a thoracic spine disability, therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to service connection for a thoracic spine disability is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


